Freschi, J.
The resubmission order here was based upon the allegation of fact that there was another witness who could give additional testimony in the case. Although section 270 of the Code of Criminal Procedure, which permits a resubmission “ as often as the court may so direct,” does not specify the grounds upon which an order for that purpose may be granted, the affidavit on behalf of the People, constituting the basis for the resubmission order here, may be deemed a “ cause shown ” within the meaning of the rule laid down in People ex rel. Flinn v. Barr (259 N. Y. 104, 109). A requirement compelling the disclosure of the testimony of such additional witness in advance of the hearing by the grand jury might not alone work a serious embarrassment to the prosecution, but, if the additional testimony be sufficient to warrant an indictment, its disclosure, in such manner, would be tantamount, in its legal and practical effect, to an inspection of the minutes of the igrand jury.
Motion for reargument denied.